DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on December 15, 2021 has been entered.  
	Applicant has amended claims 21-22, 24-25, 27-28, 30-31, 33-35 and 37-39.  
	Claims 21-22, 24-31 and 33-39 remain pending, where claims 21-22, 24-29 and 38-39 have been examined, and currently stand rejected. 
	Claims 30-31 and 33-37 were previously, and remain, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.  When/if the process/product claims (i.e. claims 21-22, 24-29 and 38-39) are found to be allowable, the withdrawn apparatus/system claims (i.e. claims 30-31 and 33-37) that include all the limitations of the allowable process/product claims will be considered for rejoinder.  All claims directed to a nonelected apparatus invention must include all the limitations of an allowable process/product claim for that apparatus invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the process/product claims and the rejoined apparatus/system claims will be withdrawn, and the rejoined apparatus/system claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-22, 24-29 and 38-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The “written description” requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  Capon v. Eshhar, 418 F.3d 1349, and a single blockchain (e.g., a first block of a blockchain and a second block of the blockchain).  That is, while each node has their own copy of a blockchain (i.e. ledger) which may contain identical information, there is no guarantee that the copies of the blockchain are identical.  In fact, the Specification indicates that two or more computing devices may compare portions of the respective blockchain ledgers to ensure that the blockchain as a whole has not been manipulated (e.g., by making sure the different blockchain ledgers contain the same information).  Specification [0026].	Additionally, it is unclear from the disclosure if the first and second blocks, which are used to generate the respective hashes, are in the same position of the respective blockchain ledgers.  For example, if the first block is in position number 25 of the first computing resources blockchain ledger, it is unclear if the second block from the second computing resource is also in position 25 of the second computing resources blockchain ledger, or in position number 26 (i.e. the subsequent block), or somewhere else altogether.  It appears critical to the claimed invention that the proper blocks be identified so that the proper hashes can be determined and compared, yet the disclosure is silent as to how the claimed invention determines which blocks it should use for the comparison of the hash functions when using blocks from different nodes.  Since this is a computer implemented invention, Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.
Independent claim 38, which recites a similar limitation to that discussed above, contains the same written description issue, accordingly, claim 38 is also rejected for the same reasons and rational.  Claims 22, 24-29 and 39 are also rejected under 35 U.S.C. 112(a) based on their dependency to claim 21 or 38.

Claim 24 recites “wherein the second block is sequentially disposed in the blockchain relative to the first block.”  Examiner has reviewed applicant’s disclosure and is unable to find support for this limitation as drafted.  Applicant’s disclosure describes two different methods in which information in different blockchain blocks can be verified.  The first method describes a single node using its own blockchain ledger (i.e. a single blockchain ledger) to compare a hash of data in a first block to a stored hash in a subsequent block.  Specification [0030].  Accordingly, if the first block verification method was being used the second block would be sequentially disposed in the blockchain relative to the first block (i.e. claim 24 would be supported).  However in the second method, which is captured in part by the limitations of independent claim 21, a first hash from a first blockchain ledger is compared to a second hash from a different blockchain ledger (i.e. using two different blockchain ledgers).  Specification [0036-0037].  In this embodiment, the disclosure fails to indicate that the second block, from which the second hash is acquired, is sequentially disposed relative to the first block.  As best understood, claim 24 is 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

	Claims 21, 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (US 10,102,526 B1) (“Madisetti”) in view of Knas et al. (US 10,867,057 B1) (“Knas”) in view of Pulier et al. (US 2017/0052676 A1) (“Pulier”).  Regarding Claim 21:  Madisetti discloses a method for authenticating a certificate of authenticity for [an] item comprising:  
receiving a request to authenticate the certificate of authenticity, wherein the certificate of authenticity is stored on computing resources, and the computing resources are in communication with one another via a decentralized network (See at least Madisetti Col. 10 lines 48-55; Col. 19 lines 24-30; Col. 20 lines 37-49; Fig. 17 step 5; Fig. 19 item 1140.  Where a request to authenticate (i.e. verify) the certificate of authenticity (i.e. combination certificate) is received, wherein the certificate of authenticity (i.e. combination certificate) is stored on computing resources (i.e. on one or more nodes of a blockchain network), and the computing resources are in communication with one another via a decentralized network (i.e. via the blockchain network).);
authenticating the certificate of authenticity based on one or more consistency criteria for the certificate of authenticity (See at least Madisetti Col. 3 lines 12-36; Col. 20 lines 37-60; Fig. 17; Fig. 19.  Where the certificate of authenticity (i.e. combination certificate) is authenticated (i.e. verified) based on one or more consistency criteria (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity) for the certificate of authenticity (i.e. combination certificate).), wherein authenticating the certificate of authenticity according to a first consistency criterion of the one or more consistency criteria comprises:
determining, by a first computing resource, a first hash function result of data associated with the certificate of authenticity (See at least Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17; Fig. 19 item 1144.  Where a first hash function result (i.e. combination certificate hash) of data associated with the certificate of authenticity (i.e. combination certificate) is determined by a first computing resource (i.e. by the verification authority).);
receiving, from a second computing resource, a second hash function result of the data associated with the certificate of authenticity (See at least Madisetti Col. 3 lines 29-33; Col. 18 lines 1-34; Col. 20 lines 37-60; Col. 22 lines 55-58; Fig. 17 item 1072; Fig. 19.  Where a second hash function result (i.e. the combination certificate hash recorded in the smart contract) of the data associated with the certificate of authenticity (i.e. combination certificate) is received from a second computing resource (i.e. one or more nodes in the blockchain network).); and
comparing, with the first computing resource, the first hash function result with the second hash function result (See at least Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17 step 7; Fig. 19 item 1144.  Where the first has function result (i.e. combination certificate hash) is compared (i.e. verified for a match) with the second hash function result (i.e. the combination certificate hash recorded in the smart contract) with the first computing resource (i.e. by the verification authority).); and
based on the first consistency criterion, [providing] a user notification [to] a device, wherein the user notification confirms or refutes an authenticity of the certificate of authenticity (See at least Madisetti Col. 19 lines 24-32; Col. 20 lines 46-60; Fig. 17 item 1074; Fig. 19 item 1148.  Where based on the first consistency criterion (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity), providing (i.e. send) a user notification (i.e. verification response) to a device (i.e. consumer/third party device), wherein the user ).
	Madisetti discloses a process of issuing a blockchain-based digital certificate for a digital object comprising content, receiving a request to verify the digital certificate, verifying the digital certificate, and sending a verification response to a consumer based on verifying the digital certificate.  Madisetti Abstract; Col. 3 lines 3-19; Col. 19 lines 24-30; Col. 20 lines 37-60; Fig. 17; Fig. 19.  However, Madisetti does not explicitly disclose:  where the first computing resource is “of the computing resources”; where the second computing resource is “of the computing resources”; or wherein the first computing resource and the second computing resource are different nodes in the decentralized network, wherein the first hash function result is based on a first block of a blockchain including sequential blocks in respective memories of the computing resources, and the second hash function result is based on a second block of the blockchain.  	Knas, on the other hand, teaches: 
determining, by a first computing resource of the computing resources, a first hash function result of data (See at least Knas Col. 8 lines 4-7; Col. 8 lines 26-49; Col. 12 lines 37-41.  Where a first computing resource (i.e. the analytics server) of the computing resources (i.e. of the devices which host blocks of the blockchain) determines a first hash function result of data (i.e. a hash value from a first node).);
receiving, from a second computing resource of the computing resources, a second hash function result of the data, wherein the first computing resource and the second computing resource are different nodes in the decentralized network, wherein the first hash function result is based on a first block of a blockchain including sequential blocks in respective memories of the computing resources, and the second hash function result is based on a second block of the blockchain (See at least Knas Col. 8 lines 4-7; Col. 8 lines 26-49; Col. 12 lines 37-41.  Where a ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of issuing and verifying blockchain-based digital certificates via a blockchain network, to include the teachings of Knas, in order to combat possible fraud and to be certain that data in the blockchain is resistant to corruption (Knas Col. 8 lines 37-49).
	Additionally, the combination of Madisetti and Knas does not explicitly disclose, but Pulier teaches:  
where the item is a virtual reality item (See at least Pulier [0051]; [0067]; [0071-0074]; [0081-0089].  Where the item that is authenticated (i.e. validated) is a virtual reality item (i.e. virtual object).);
displaying a user notification on a virtual reality device, wherein the user notification confirms or refutes an authenticity of the virtual reality item (See at least Pulier [0033]; [0067].  Where a user notification (i.e. transfer code) on a virtual reality device (i.e. computing device) is ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of receiving request to verify a digital certificate for a digital object and providing a verification response based on verifying the digital certificate, to include the teachings of Pulier, in order to allow registered providers to create unique virtual objects and distribute them to an initial population of registered users that can trade, modify or otherwise interact using the virtual objects through an application running on a computing device (Pulier [0025]).

Examiner Note:  The portion of the limitation that recites “wherein the user notification confirms or refutes an authenticity of the certificate of authenticity for the virtual reality item”, found in the “displaying” step, is merely a recited intended use of why the user notification is displayed.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.	The phrase “wherein the certificate of authenticity is stored on computing resources”, found in the “receiving a request” step, is non-functional descriptive material as it only describes, at least in part, the storage location of the certificate of authenticity.  The fact that the certificate of authenticity is stored at a particular location fails to affect how any of the positively recited steps are performed, including the receiving of a request.

	The phrase “wherein the first computing resource and the second computing resource are different nodes in the decentralized network”, found in the “receiving […] a second hash” step, is non-functional descriptive material as it only describes, at least in part, characteristics of the first and second computing resources (e.g., what network the computing resources are part of, the form of the computing resources (e.g., nodes), etc.).  The fact that the first and second computing resources are different nodes or part of a particular network fails to affect how any of the positively recited steps are performed.
	It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner has provided prior art, where available, for these non-functional and intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 29:  The combination of Madisetti, Knas and Pulier discloses the method of claim 21.  Pulier further discloses receiving a request to purchase the virtual reality item (See at least Pulier [0080].  Where a request to purchase the virtual reality item (i.e. virtual object, e.g., a virtual object in a sell bin) is received when a bidder makes an acceptable offer.).

Regarding Claim 38:  Madisetti discloses a non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium storing a computer-executable code that, when executed by one or more processors of respective computing resources causes the one or more processors to:
receive a request to authenticate a certificate of authenticity for an item, wherein the certificate of authenticity is stored on the computing resources, and the computing resources are in communication with one another via a decentralized network (See at least Madisetti Col. 10 lines 48-55; Col. 19 lines 24-30; Col. 20 lines 37-49; Fig. 17 step 5; Fig. 19 item 1140.  Where a request to authenticate (i.e. verify) a certificate of authenticity (i.e. combination certificate) for an item (i.e. object) is received, wherein the certificate of authenticity (i.e. combination certificate) is stored on computing resources (i.e. on one or more nodes of a blockchain network), and the computing resources are in communication with one another via a decentralized network (i.e. via the blockchain network).);
authenticate the certificate of authenticity based on one or more consistency criteria for the certificate of authenticity (See at least Madisetti Col. 3 lines 12-36; Col. 20 lines 37-60; Fig. 17; Fig. 19.  Where the certificate of authenticity (i.e. combination certificate) is authenticated (i.e. verified) based on one or more consistency criteria (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity) for the certificate of authenticity (i.e. combination certificate).)
determining, by a first computing resource, a first hash function result of data associated with the certificate of authenticity (See at least Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17; Fig. 19 item 1144.  Where a first hash function result (i.e. combination certificate hash) of data associated with the certificate of authenticity (i.e. combination certificate) is determined by a first computing resource (i.e. by the verification authority).);
receiving, from a second computing resource, a second hash function result of the data associated with the certificate of authenticity (See at least Madisetti Col. 3 lines 29-33; Col. 18 lines 1-34; Col. 20 lines 37-60; Col. 22 lines 55-58; Fig. 17 item 1072; Fig. 19.  Where a second hash function result (i.e. the combination certificate hash recorded in the smart contract) of the data associated with the certificate of authenticity (i.e. combination certificate) is received from a second computing resource (i.e. one or more nodes in the blockchain network).); and
comparing, with the first computing resource, the first hash function result with the second hash function result (See at least Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17 step 7; Fig. 19 item 1144.  Where the first has function result (i.e. combination certificate hash) is compared (i.e. verified for a match) with the second hash function result (i.e. the combination certificate hash recorded in the smart contract) with the first computing resource (i.e. by the verification authority).); and
based on the consistency criterion, [provide] a user notification [to] a device, wherein the user notification confirms or refutes an authenticity of the certificate of authenticity (See at least Madisetti Col. 19 lines 24-32; Col. 20 lines 46-60; Fig. 17 item 1074; Fig. 19 item 1148.  Where based on the consistency criterion (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity), providing (i.e. send) a user notification (i.e. verification ).
	Madisetti discloses a process of issuing a blockchain-based digital certificate for a digital object comprising content, receiving a request to verify the digital certificate, verifying the digital certificate, and sending a verification response to a consumer based on verifying the digital certificate.  Madisetti Abstract; Col. 3 lines 3-19; Col. 19 lines 24-30; Col. 20 lines 37-60; Fig. 17; Fig. 19.  However, Madisetti does not explicitly disclose:  where the first computing resource is “of the computing resources”; where the second computing resource is “of the computing resources”; or wherein the first computing resource and the second computing resource are different nodes in the decentralized network, wherein the first hash function result is based on a first block of a blockchain including sequential blocks in respective memories of the computing resources, and the second hash function result is based on a second block of the blockchain.  	Knas, on the other hand, teaches: 
determining, by a first computing resource of the computing resources, a first hash function result of data (See at least Knas Col. 8 lines 4-7; Col. 8 lines 26-49; Col. 12 lines 37-41.  Where a first computing resource (i.e. the analytics server) of the computing resources (i.e. of the devices which host blocks of the blockchain) determines a first hash function result of data (i.e. a hash value from a first node).);
receiving, from a second computing resource of the computing resources, a second hash function result of the data, wherein the first computing resource and the second computing resource are different nodes in the decentralized network, wherein the first hash function result is based on a first block of a blockchain including sequential blocks in respective memories of the computing resources, and the second hash function result is based on a second block of the  (See at least Knas Col. 8 lines 4-7; Col. 8 lines 26-49; Col. 12 lines 37-41.  Where a second hash function result of the data (i.e. a second hash value) is received from a second computing resource (i.e. from a second node) of the computing resources (i.e. of the devices which host blocks of the blockchain), wherein the first computing resource and the second computing resource are different nodes in the decentralized network (i.e. indicated by the fact that the analytics server and the node (e.g., the second node) both host blocks of the blockchain), wherein the first hash function result (i.e. the hash from the first node) is based on a first block (i.e. block instance) of a blockchain including sequential blocks in respective memories of the computing resources (i.e. indicated by the fact that the blocks are hosted by the nodes/server), and the second hash function result (i.e. the hash from the second node) is based on a second block (i.e. block instance) of the blockchain.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of issuing and verifying blockchain-based digital certificates via a blockchain network, to include the teachings of Knas, in order to combat possible fraud and to be certain that data in the blockchain is resistant to corruption (Knas Col. 8 lines 37-49).
	Additionally, the combination of Madisetti and Knas does not explicitly disclose, but Pulier teaches:  
where the item is a virtual reality item (See at least Pulier [0051]; [0067]; [0071-0074]; [0081-0089].  Where the item that is authenticated (i.e. validated) is a virtual reality item (i.e. virtual object).);
displaying a user notification on a virtual reality device, wherein the user notification confirms or refutes an authenticity of the virtual reality item (See at least Pulier [0033]; [0067].  Where a user notification (i.e. transfer code) on a virtual reality device (i.e. computing device) is ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of receiving request to verify a digital certificate for a digital object and providing a verification response based on verifying the digital certificate, to include the teachings of Pulier, in order to allow registered providers to create unique virtual objects and distribute them to an initial population of registered users that can trade, modify or otherwise interact using the virtual objects through an application running on a computing device (Pulier [0025]).
Examiner Note:  The portion of the limitation that recites “wherein the user notification confirms or refutes an authenticity of the certificate of authenticity for the virtual reality item”, found in the “display a user notification” step, is merely a recited intended use of why the user notification is displayed.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.	The phrase “wherein the certificate of authenticity is stored on computing resources”, found in the “receive a request” step, is non-functional descriptive material as it only describes, at least in part, the storage location of the certificate of authenticity.  The fact that the certificate of authenticity is stored at a particular location fails to affect how any of the positively recited steps are performed, including the receiving of a request.
	The phrase “the computing resources are in communication with one another via a decentralized network”, found in the “receive a request” step, is non-functional descriptive material as it 
	The phrase “wherein the first computing resource and the second computing resource are different nodes in the decentralized network”, found in the “receiving […] a second hash” step, is non-functional descriptive material as it only describes, at least in part, characteristics of the first and second computing resources (e.g., what network the computing resources are part of, the form of the computing resources (e.g., nodes), etc.).  The fact that the first and second computing resources are different nodes or part of a particular network fails to affect how any of the positively recited steps are performed.
	It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner has provided prior art, where available, for these non-functional and intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.
	
	Claims 22, 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti in view of Knas in view of Pulier, as applied above, and further in view of Greco et al. (US 2018/0108024 A1) (“Greco”).  Regarding Claim 22:  The combination of Madisetti, Knas and Pulier discloses the method of claim 21.  Madisetti discloses the use of a decentralized storage platform which is maintained by peers who contribute their storage and bandwidth resources.  Madisetti Col. 16 line 48 – Col. 17 line 16.  Madisetti further discloses where the combination certificate (i.e. certificate of authenticity) is stored in a Digital Certificate Smart Contract that is recorded on the blockchain network so that a verification authority can verify the combination certificate.  Madisetti Col. 20 lines 21-60.  However, the combination of Madisetti, Knas and Pulier does not explicitly disclose wherein the certificate of authenticity is stored in a block of the blockchain.	Greco, on the other hand, teaches wherein the certificate of authenticity is stored in a block of the blockchain (See at least Greco [0049-0050]; [0088]; [0090-0091].  Where the certificate of authenticity (i.e. registry data, e.g., item information) is stored in a block of the blockchain (i.e. registry).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of storing a combination certificate on the blockchain network so that a verification authority can verify the combination certificate, to include the teachings of Greco, in order to provide an open registry that is able to be self-controlled and publicly accessible/viewable without any privileged permissions required (Greco [0050]).

Regarding Claim 26:  The combination of Madisetti, Knas and Pulier discloses the method of claim 21.  Madisetti discloses the use of a decentralized storage platform which is maintained by peers who contribute their storage and bandwidth resources.  Madisetti Col. 16 line 48 – Col. 17 line 16.  Madisetti further discloses where the combination certificate (i.e. certificate of authenticity) is stored in a Digital Certificate Smart Contract that is recorded on the blockchain network so that a verification authority can (See at least Greco [0049-0050]; [0088].  Where the certificate of authenticity (i.e. registry data, e.g., item information) is transmitted between the computing resources (i.e. plurality of computing devices) via the decentralized (i.e. distributed) network, indicated, in part, by the fact that each of the plurality of computing devices stores copies of transactions in one or more linked blocks.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of storing a combination certificate on the blockchain network so that a verification authority can verify the combination certificate, to include the teachings of Greco, in order to provide an open registry that is able to be self-controlled and publicly accessible/viewable without any privileged permissions required (Greco [0050]).

Regarding Claim 39:  The combination of Madisetti, Knas and Pulier discloses the non-transitory computer-readable storage medium of claim 38.  Madisetti discloses the use of a decentralized storage platform which is maintained by peers who contribute their storage and bandwidth resources.  Madisetti Col. 16 line 48 – Col. 17 line 16.  Madisetti further discloses where the combination certificate (i.e. certificate of authenticity) is stored in a Digital Certificate Smart Contract that is recorded on the blockchain network so that a verification authority can verify the combination certificate.  Madisetti Col. 20 lines 21-60.  However, the combination of Madisetti, Knas and Pulier does not explicitly disclose wherein the certificate of authenticity is stored in a block of the blockchain.	Greco, on the other hand, teaches wherein the certificate of authenticity is stored in a block of (See at least Greco [0049-0050]; [0088]; [0090-0091].  Where the certificate of authenticity (i.e. registry data, e.g., item information) is stored in a block of the blockchain (i.e. registry).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of storing a combination certificate on the blockchain network so that a verification authority can verify the combination certificate, to include the teachings of Greco, in order to provide an open registry that is able to be self-controlled and publicly accessible/viewable without any privileged permissions required (Greco [0050]).

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Madisetti in view of Knas in view of Pulier, as applied above, and further in view of Seger, II (US 2017/0264428 A1) (“Seger”).
Regarding Claim 24:  The combination of Madisetti, Knas and Pulier discloses the method of claim 21.  Madisetti discloses the use of a decentralized storage platform which is maintained by peers who contribute their storage and bandwidth resources.  Madisetti Col. 16 line 48 – Col. 17 line 16.  Madisetti further discloses that determining the consistency criterion (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity) can include comparing (i.e. verifying for a match) a first hash function result (i.e. combination certificate hash) with a second hash function result (i.e. the combination certificate hash recorded in the smart contract).  Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17; Fig. 19.  However, the combination of Madisetti, Knas and Pulier does not explicitly disclose wherein the second block is sequentially disposed in the blockchain relative to the first block.	Seger, on the other hand, teaches wherein the second block is sequentially disposed in the blockchain relative to the first block (See at least Seger [0030]; Fig. 3.  Where the second block (block X) is sequentially disposed (i.e. is after) in the blockchain relative to the first block (i.e. block X-1, which is the prior block).).
Examiner Note:  The phrase “wherein the second block is sequentially disposed in the blockchain relative to the first block” is non-functional descriptive material as it only describes, at least in part, the relationship of where the second block is stored with respect to the first block.  However, the particular position of where the first and/or second blocks are stored in the blockchain fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Madisetti in view of Knas in view of Pulier, as applied above, and further in view of Greco et al. (US 2018/0108024 A1) (“Greco”) and Seger, II (US 2017/0264428 A1) (“Seger”).
Regarding Claim 25:  The combination of Madisetti, Knas and Pulier discloses the method of claim 21.  Madisetti discloses where the combination certificate (i.e. certificate of authenticity) is stored in a Digital Certificate Smart Contract that is recorded on the blockchain network so that a verification authority can verify the combination certificate.  Madisetti Col. 20 lines 21-60.  Madisetti further discloses that determining the consistency criterion (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity) can include comparing (i.e. verifying for a match) a first hash function result (i.e. combination certificate hash) with a second hash function result (i.e. the combination certificate hash recorded in the smart contract).  Madisetti Col. 3 lines 29-33; Col. 20 lines (See at least Greco [0049-0050]; [0088]; [0090-0091].  Wherein the certificate of authenticity (i.e. registry data, e.g., item information) is stored in the first block.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of storing a combination certificate on the blockchain network so that a verification authority can verify the combination certificate, to include the teachings of Greco, in order to provide an open registry that is able to be self-controlled and publicly accessible/viewable without any privileged permissions required (Greco [0050]).	Additionally, the combination of Madisetti, Knas, Pulier and Greco does not explicitly disclose, but Seger teaches:  where the second block includes a pointer, and wherein the pointer includes an address of the first block. (See at least Seger [0019]; [0027]; [0029-0030]; Fig. 3.  Where the second block (i.e. block X) includes a pointer (i.e. a row address), wherein the pointer includes an address (i.e. a row address) of the first block (i.e. block X-1).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Madisetti’s method of checking the integrity of a combination certificate by comparing two different hash functions, to include the teachings of Seger, in order to verify that the data stored in a particular block (e.g., block X-1) is what was actually initially stored (Seger [0030]).
Examiner Note:  The phrase “wherein the certificate of authenticity is stored in the first block, and the second block includes a pointer, and wherein the pointer includes an address of the first block” is non-functional descriptive material as it only describes, at least in part, the storage location of the first block, the composition of the second block, and the composition of the pointer in the second block.  However, none of these details alter the manner the positively recited steps are performed (e.g., Applicant is not .

	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti in view of Knas in view of Pulier, as applied above, and further in view of Saab et al. (US 2019/0253256 A1) (“Saab”)Regarding Claim 27:  The combination of Madisetti, Knas and Pulier discloses the method of claim 21.  Madisetti further discloses that generating the combination certificate may comprise generating a combination certificate comprising the user's certification record address, the received object information, and the received timestamp, generating a combination certificate hash value from a hash function including the combination certificate as an input, encrypting the combination certificate hash value with an issuer private key, defining an issuer signature, signing the combination certificate with the issuer signature, defining a signed combination certificate, and recording the signed combination certificate to the digital certificate smart contract.  Madisetti Col. 4 lines 44-55.
	However, the combination of Madisetti and Pulier does not explicitly disclose but Saab teaches:
providing a private key and a public key together forming a private-public key pair (See at least Saab [0019]; [0034]);
generating a digital signature of the certificate of authenticity with the private key (See at least Saab [0019]; [0034].  Where a digital signature (i.e. manufacture signature/signature for the asset) of the certificate of authenticity (i.e. authentication data structure) is generated with the private key.).


Regarding Claim 28:  The combination of Madisetti, Knas, Pulier and Saab discloses the method of claim 27.  Saab further discloses authenticating the certificate of authenticity according to a second consistency criterion of the one or more consistency criteria, wherein authenticating the certificate of authenticity according to the second consistency criterion comprises:  decrypting, with the first computing resource, the digital signature of the certificate of authenticity using the public key (See at least Saab [0019-0021]; [0034].  Where the first computing resource (i.e. personal computing device) decrypts the digital signature (i.e. manufacture signature/signature for the asset) of the certificate of authenticity (i.e. authentication data structure) using the public key (i.e. using the public key of the manufacturer).).  

Response to Arguments
Claim Objections
	Claim 38 was objected to for an antecedent basis issue.  Applicant’s amendment has corrected this issue, accordingly, the objection is withdrawn.
Claim Rejections – 35 U.S.C. § 112(a)
	Claims 21-22, 24-29 and 38-39 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s amendments have corrected the previously identified issues, accordingly, the 112(a) rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 103
	Applicant argues Madisetti is silent on “authenticating the certificate of authenticity based on one or more consistency criteria for the certificate of authenticity, wherein authenticating the certificate of authenticity according to a first consistency criterion of the one or more consistency criteria comprises: determining, by a first computing resource of the computing resources, a first hash function result of data associated with the certificate of authenticity; receiving, from a second computing resource of the computing resources, a second hash function result of the data associated with the certificate of authenticity, wherein the first computing resource and the second computing resource are different nodes in the decentralized network, wherein the first hash function result is based on a first block of a blockchain including sequential blocks in respective memories of the computing resources, and the second hash function result is based on a second block of the blockchain."  Amendment, pp. 9-10.  Examiner agrees in part.  Madisetti discloses where the certificate of authenticity (i.e. combination certificate) is authenticated (i.e. verified) based on one or more consistency criteria (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity) for the certificate of authenticity (i.e. combination certificate).  Madisetti Col. 3 lines 12-36; Col. 20 lines 37-60; Fig. 17; Fig. 19.  Madisetti also discloses where a first hash function result (i.e. combination certificate hash) of data associated with the certificate of authenticity (i.e. combination certificate) is determined by a first computing resource (i.e. by the verification authority), and where a second hash function result (i.e. the combination certificate hash recorded in the smart contract) of the data associated with the certificate of authenticity (i.e. combination certificate) is received from a second computing resource (i.e. one or more nodes in the blockchain network).  Madisetti Col. 3 lines 29-33; Col. 18 lines 1-34; Col. 20 lines 37-60; Col. 22 lines 55-58; Fig. 17; Fig. 19.  Examiner acknowledges that Madisetti does not explicitly disclose: where the first computing resource is “of the computing resources”; where the second 
	Applicant remarks indicate that claim 21 has been amended to include subject matter that was similar to that of canceled claim 24.  Amendment, p. 10.  Examiner agrees that the amended language in claim 21 and the language of claim 24 is similar, however, the amended claim language differs from claim 24, in part, because claim 24 did not involve the collection of data (e.g., hashes) from two different devices/nodes.  Claim 24 pertained to a block verification method that is performed by a single device/node.  As explained in the 35 U.S.C. 112(a) rejection, seen above, the combination of these single node and multiple node verification methods has introduced new matter into the independent claims.
	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Kawachiya et al. (US 2012/0266256 A1) discloses a method to determine whether an object is genuine or fake, in order to maintain and improve brand images as well as to assure company security.  See e.g., 
Witchey et al. (US 2018/0082043 A1) discloses systems and methods for tracking samples via sample tracking chains. Sample tracking chains represent digital data structures instantiated according to intrinsic properties of a sample. Each link in the chain is a block of data representing an observed intrinsic state of the sample and is linked at least to a previous block representing a previous state. The sample tracking chain and blocks can be indexed for later retrieval by the intrinsic properties of the corresponding sample's state. The sample tracking chain can take the form of a blockchain.  Witchey Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        March 5, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685